Citation Nr: 1443295	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-48 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for the service-connected chronic dorsal strain.

2.  Entitlement to an initial rating higher than 10 percent for the service-connected depressive disorder.

3.  Entitlement to a rating higher than 20 percent for the service-connected left shoulder disability from February 1, 2010.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Esq.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for depressive disorder and assigned an initial 10 percent disability rating effective from October 2, 2007.  The same rating decision granted a temporary 100 percent rating for the service-connected left shoulder disability effective from October 8, 2007, to December 1, 2008, and assigned a 20 percent rating for that disability from that date.  

Also on appeal is a June 2009 RO rating decision that continued a current 20 percent rating for the service-connected disability of the dorsal spine.

In October 2012 the Board issued a decision that denied a rating higher than 20 percent for the Veteran's left shoulder disability prior to October 28, 2009; the Board remanded the issue of entitlement to a rating higher than 20 percent from that date to the RO for further development.  During the course of the appeal the RO granted a temporary 100 percent evaluation for the left shoulder from October 29, 2009, to February 1, 2010.  The Board has accordingly characterized the issue as shown on the title page.  

The Board's action in October 2012 also remanded the other two issues on appeal to the RO for the purpose of affording the Veteran VA psychiatric and orthopedic examinations; this development has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2014 the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO.  A transcript of his testimony is associated with the Veteran's file in Virtual VA.  


FINDINGS OF FACT

1.  On April 9, 2014, prior to the promulgation of a decision by the Board, the Veteran notified the Board that he wished to withdraw his appeal for increased rating for the service-connected dorsal spine disability.

2.  From October 2, 2007, the disability picture associated with depressive disorder has most closely approximated occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled with continuous medication; occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks has not been more nearly approximated.

3.  The Veteran is right-handed.

4.  From February 1, 2010, the Veteran's left shoulder has been manifested by additional disability due to pain and weakness that approximates functional impairment consistent with abduction limited to 25 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for increased rating for dorsal spine disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The requirements for an initial rating higher than 10 percent for depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

3.  The requirements for a rating of 30 percent, but not more, for the left shoulder disability from February 1, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue from Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran notified the Board during his Travel Board hearing in April 2014 that he wished to withdraw his appeal for increased rating for dorsal spine disability.  This desire is memorialized in the transcript of the hearing.  

The Veteran has withdrawn the appeal on this issue; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for increased rating for dorsal spine disability and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  VCAA notice was provided in October 2007, November 2007, and October 2008 letters.  The case was last adjudicated in June 2013.

Moreover, the rating issue for depressive disorder arises from a grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The record reflects that service treatment records (STRs) and available post- service medical evidence identified by the Veteran have been obtained, and a VA examination was conducted in conjunction with his initial claim.  In October 2012 the Board remanded the case in order to afford the Veteran VA examinations, which were performed in March 2013.  The Veteran testified before the Board that he considers these examinations to have been cursory, but the Board has carefully reviewed the examination reports and finds the examiners thoroughly discussed   the Veteran's documented medical history and his subjective symptoms.  The examiners recorded objective clinical observations in terms conforming to the rating schedule, and supported opinions with reasoned analysis.  The Board accordingly finds the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   The Board also finds the medical evidence of record is adequate to support a decision at this time.

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in August 2009, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to his symptomatology and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



      Evaluation of Depressive Disorder

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Depressive disorder is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9434.  In relevant part, the rating criteria are as follows.  

A rating of 10 percent is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty   in social, occupational, or school functioning (e.g., few friends, conflicts with   peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well and has some meaningful personal relationships.

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

The period under appellate review begins October 2, 2007, the date service connection became effective.

The Veteran presented to the VA mental health clinic (MHC) for initial evaluation in September 2007; he explained he had been urged to report for evaluation by   his service representative, with whom the Veteran had shared that he had lost      all interest and motivation.  The Veteran complained of constant physical pain from his shoulder and endorsed depressive symptoms including feelings of hopelessness/pessimism, anhedonia, decreased libido, decreased energy, difficulty with concentration and increase in appetite.  He denied past or present suicidal ideation (SI) or intent.  Mental status examination (MSE) showed the Veteran to be alert and oriented in all spheres.  Grooming and appearance were adequate.  Speech was normal, as was personal interaction.  Motor behavior showed no abnormal movements or mannerisms.  Thought process was logical and goal-oriented and thought content showed no thought disorder.  Mood was mildly depressed; affect was appropriate to content and appeared to be well-modulated.  Sleep was adequate.  The Veteran endorsed some trouble with concentration and forgetfulness.  The clinical impression was depressive disorder not otherwise specified (NOS), and    the clinician assigned a current GAF score of 65.  The Veteran was prescribed Bupropion for his depressive symptoms.

In October 2007 the Veteran was treated at Wellington Regional Medical Center  for his service-connected left shoulder disorder.  Psychosocial examination was negative, with no indication of depression, hallucinations or sexual dysfunction.  Surgical and anesthesia interviews are silent in regard to any history of depression or other psychiatric symptoms and are also silent in regard to any observed psychiatric abnormalities.

The Veteran presented to the VA MHC in November 2007 after the shoulder surgery cited above.  He complained that he had forebodings of death since beginning to take Bupropion, although he denied SI.  He also complained of difficulty sleeping.  The Veteran's medications were adjusted to taper off Bupropion and substitute Mirtazapine.

The Veteran presented to the VA MHC in January 2008 reporting improvement in symptoms.  He had developed a voracious appetite with Mirtazapine but was now taking Citalopram without untoward affects and no further forebodings of death.  The Veteran reported better sleep, better concentration and energy "okay."  MSE was unremarkable and noted that cognitive functions, judgment and insight were all intact.  The clinician assigned a current GAF score of 70.

The Veteran had a VA psychiatric examination in May 2008 during which he described having been treated during the past year with the anti-depressant citalopram hydrobromide, which he complained caused low libido.  He also described daily depressed mood, anhedonia, decreased energy and concentration, increased appetite and low motivation over the past year, of mild severity.  MSE showed the Veteran to be neatly groomed.  Psychomotor activity and speech were both unremarkable.  Mood was good and affect was appropriate.  The Veteran was oriented times three.  Attention and memory were intact.  Thought content and process were both unremarkable.  There were no delusions or hallucinations and no abnormalities of judgment or insight.  There were no inappropriate behaviors, panic attacks or suicidal/homicidal thoughts.  Impulse control was good, with no episodes of violence.  The Veteran was able to maintain minimum personal hygiene and to perform activities of daily living (ADLs).  The Veteran was noted to be currently employed fulltime as a shop manager.  

The examiner diagnosed depressive disorder NOS and assigned a current GAF score of 70.  The examiner indicated by checkmark that none of the rating criteria for compensable evaluation at any level were shown.  However, the Veteran's depression was at least as likely as not due to his limitation of function from the service-connected left shoulder disability.

Based on the examination report cited above the rating decision on appeal granted service connection for depressive disorder as secondary to the service-connected left shoulder disability.  The rating decision assigned a 10 percent rating based on the need for continuous medication.

The VA outpatient file contains a July 2008 history and physical examination performed in conjunction with the Veteran's request for orthopedic referral.  During neurologic evaluation the Veteran denied problems with speech or memory.  During psychiatric evaluation the Veteran endorsed feeling depressed, unhappy or anxious but denied crying spells, insomnia, SI or homicidal ideation (HI).  During interview the Veteran was alert and oriented times three; judgment and insight were within normal limits and memory was intact.  The Veteran's affect was appropriate and no mood disorder was seen.  During this examination the Veteran had a blood sample taken for analysis, which showed low testosterone.  

Medical records in Virtual VA include a July 2008 medication management assessment, by a psychiatrist.  MSE showed the Veteran to have normal speech;   his mood was "fine" and his affect congruent.  Psychomotor activity showed no abnormal movements.  Thought process was coherent and thought content was normal.  SI and HI were absent, there were no perceptual disturbances and sensorium was clear.  Memory and concentration were intact; insight and judgment were adequate.  The clinical impression was adjustment disorder due to physical limitations/pain; and, depressive disorder NOS, controlled.  No current GAF score was recorded.  

In August 2008 the Veteran had evaluation of his left shoulder by Heekin Orthopedic.  Review of symptoms was positive for reported depression and memory loss, but psychiatric review showed the Veteran to be oriented times three and to have normal mood and affect.

The Veteran had VA outpatient follow-up after hernia surgery in January 2009 in which he complained of low libido; he requested male enhancement.  During interview he denied fatigue or loss of appetite and reported his weight was stable.  The clinician noted the Veteran had been evaluated for erectile dysfunction (ED)   in July 2008, which was attributed to low testosterone; the Veteran had not subsequently followed up, but he was prescribed a testosterone supplement.

Treatment records from Heekin Orthopedic in August 2009 and October 2009 show the Veteran to be alert and oriented time three, with normal mood and affect. 

Medical records in Virtual VA include a VA psychiatric medicine management note in February 2010.  MSE showed the Veteran to have euthymic mood and congruent affect.  Speech was normal in rate and rhythm and psychomotor activity showed no abnormal movements.  Thought process was coherent and thought content was normal.  SI and HI were absent.  There were no perceptual disturbances and the sensorium was clear.  Memory and concentration were intact to conversation and judgment/insight was adequate.  The Veteran was noted to have good response to medications, without adverse effects.  The clinical impression was adjustment disorder due to physical limitations/pain; and, depressive disorder NOS, resolved.  No current GAF score was recorded.
   
Medical records in Virtual VA also include VA MHC initial assessments in March 2011 and March 2013, both performed by a psychiatrist.  On both occasions MSE showed the Veteran to be oriented times four, with no psychomotor abnormalities.  The Veteran's memory was intact, there were no cognitive deficits and no abnormalities in thought process or thought content.  The Veteran's affect was irritable on both occasions, and depression screen was negative.  The clinician diagnosed adjustment disorder; GAF score was 60 in March 2011 and 55 in March 2013.

The Veteran's most recent VA psychiatric examination was performed in March 2013, by a psychologist who reviewed the claims file.  The Veteran stated he had been laid off his job as jet engine mechanic, and he reported financial anxiety related to being laid off.  He admitted he sometimes forgot to take his prescription medication, without which he became more irritable.  The examiner noted that VA electronic treatment records showed the Veteran had not attended VA treatment for the past year.  The Veteran reported being frustrated at not being able to participate in previously-enjoyed recreational activities such as sports.  Of the constellation of psychiatric symptoms for rating purposes, only "depressed mood" and "anxiety" were reported.  Examination showed no sign of cognitive impairment, and the Veteran was not found to be psychotic, suicidal or homicidal.        

The examiner diagnosed adjustment disorder with mixed anxiety and depressed mood, so diagnosed because the Veteran was reacting to current situational stress rather than having a major depressive episode.  The examiner assigned a current GAF score of 68.  The examiner stated the Veteran's disability picture most closely approximated occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.

Medical records in Virtual VA include a VA history and physical examination in June 2013 in which the Veteran denied feeling unhappy, depressed or anxious.  He also denied crying spells, insomnia, SI or HI.  Judgment and insight were within normal limits, the Veteran was oriented times three and his memory (remote and recent) was intact.

The Veteran testified before the Board in April 2014 that his psychiatric symptoms include hopelessness, pessimism, anhedonia and decreased energy.  He stated he was irritable with his teenage stepchildren, which caused him to have disagreements with his wife.  He testified that he tended to be isolative, seldom leaving the house and having no friends.  The Veteran was currently taking vocational rehabilitation classes, but could only proceed slowly due to his difficulty concentrating.  The Veteran stated he could proceed with his lessons if he had quiet surroundings, but   if his stepchildren were in the house he would be unable to focus.  He also testified that his medications make him drowsy all day, although his wife was concerned  that he was not sleeping (he also related sleep problems to sleep apnea and B12 deficiency).  The Veteran stated he had short-term memory problems, sometimes forgetting what he was about to do; he also had dyslexia and would garble words when speaking and when writing.  The Veteran stated he no longer attended regular counseling at VA; he simply took the prescribed medication.  He also complained that his most recent VA examination was cursory.

On review of the record, the Board finds that during the course of the period under review the Veteran's disability picture has most closely approximated occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.  This was the level of impairment found by the VA examiners in May 2008 and March 2013; this opinion is not controverted by any other psychiatrist or psychologist of record.

The rating criteria are based on "occupational and social impairment."  In regard to occupational impairment, a higher 30 percent rating is based upon occupational and social impairment with occasional periods of inability to perform occupational tasks (emphasis added).  The record is silent in regard to any demonstrable inability to perform occupational tasks at the Veteran's workplace prior to his layoff, which occurred in approximately March 2013; there is also no indication that psychiatric symptoms were the reason the Veteran was laid off.  The Veteran essentially  asserts that he has had difficulty training for another job because of memory and concentration difficulties that he attributes to his service-connected psychiatric disability, but medical examinations and treatment reports consistently show that his memory and concentration have been intact.  Accordingly, occupational impairment at a level higher than the currently-assigned level of disability is not shown.

Turning to social impairment, the Veteran testified that his irritability has effectively led to social isolation, and he also described dyslexia (garbling words in written and verbal communications).  Irritability of mood has been intermittently demonstrated during MSEs, but both VA examiners specifically stated that this symptom was not demonstrated on examination; further, social isolation is not cited in MHC records or other medical or psychiatric treatment reports.  In regard to speech, every examination and treatment report of record describes the Veteran's speech as coherent and normal in rate and rhythm.  

"Depressed mood" and "anxiety" are symptoms associated with the 30 percent rating, and the VA examiner in March 2013 stated these symptoms were shown on examination.  However, the examiner indicated that such symptoms did not result in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Veteran has also cited several other symptoms associated with the 30 percent rating, to include chronic sleep impairment and mild memory loss.  As noted above, examination reports and treatment records demonstrate no memory impairment.

In regard to tiredness/sleep impairment symptoms, in July 2012 a VA physician advised the Veteran that he had been found to be significantly deficient in vitamin D, which could also contribute to his feeling of being tired.  The Veteran was also referred to sleep study for possible sleep apnea, and in December 2012 a VA sleep study documented severe obstructive sleep apnea resulting in daytime drowsiness and interrupted sleep pattern.  A subsequent treatment note in June 2013 states the Veteran acknowledged significantly improved sleep since he began using a continuous (CPAP) machine to control his sleep apnea.  Thus, the Veteran is not shown to have chronic sleep impairment that is due to his psychiatric disability; rather, his sleep impairment appears to be related to physical disorders.   

The Veteran has asserted that he has decreased libido as a result of his psychiatric disability.  In regard to "loss of libido," treatment records  in Virtual VA show     the Veteran's testosterone was low in July 2008; he was prescribed Levitra for diagnosed erectile dysfunction (ED) in January 2009 but was denied hormone replacement therapy (testosterone injections) because his testosterone level had apparently returned to normal.  In June 2011 the Veteran again had low testosterone levels and was diagnosed with andropause, and he thereafter received treatment by testosterone injections and Viagra.  Thus, the Veteran's loss of libido is shown to be of organic, rather than psychiatric, origin.   

To the extent "increase in appetite" is a claimed symptom of depression, in August 2011 the Veteran was advised that weight gain is a recognized side effect of his ongoing testosterone replacement therapy and that he should exercise and watch his diet.  A VA PCC note in June 2013 records that the Veteran had been given B12 shots to curb his appetite; the Veteran had been provided a nutrition guideline for healthy meals but he was not following these instructions.  The Veteran was also performing minimal physical exercise.  There is no indication in any psychiatric treatment record or examination report, or in any medical report, that the Veteran's increased appetite with consequent weight gain is secondary to depression or anxiety.   

The Board has also considered the GAF scores assigned during the period, which range from a low of 55 (in March 2013, although another examiner that month assigned a GAF score of 68) to a high of 70 (in January-May 2008) but has otherwise consistently been in the narrow range of 60-70.  GAF scores between 61 and 70 indicate "mild" symptoms, while scores between 71 and 80 indicate "transient" symptoms.  See DSM-IV.  Thus, the predominant GAF scores during the period reflect mild impairment of functioning.

In summary, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for a 10 percent rating, and such conclusion is directly supported by the VA examiners' indication that the Veteran's disability level is  best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled with continuous medication.  The Board concludes that the medical findings are of greater probative value than the Veteran's allegations and other lay assertions regarding the severity of his depressive disorder.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for depressive disorder at any time during the course of the claim.

      Evaluation of Left Shoulder Disability

The rating schedule distinguishes between the major (dominant) and minor (non-dominant) arm.  The Veteran is shown to be right-handed, so the criteria for the minor extremity apply.  The Veteran's left shoulder disability is rated under Diagnostic Code 5201 (limitation of motion of the arm).  For the minor extremity, a rating of 20 percent is assigned for motion limited to midway between the side and shoulder level.  A rating of 30 percent is assigned for motion limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Board previously reviewed the case and denied an increased rating prior to October 28, 2009.  During the course of the appeal the RO granted temporary total evaluation (100 percent) for the left shoulder from October 29, 2009 to February 1, 2010; the Board's review thus begins in February 2010.

The Veteran had a VA examination in March 2010, performed by a physician.  The Veteran complained that after five surgeries to his left shoulder he continued to have constant pain, at rest and with activity.  The Veteran asserted the left arm    was stiff and weak, and that he could not lift any significant weight.  The Veteran stated his pain was constant, variable in severity but without flare-ups.  He denied instability, heat, redness, subluxation or dislocation.  Current treatment of ice 
and physical therapy had not provided significant relief; narcotic pain medication had also been only minimally effective.  There was no significant occupational impairment, since the Veteran's job was managerial and did not require strenuous activity; impairment of ADLs was limitation of chores and sports.  

Examination showed atrophy at the proximal lateral and anterior deltoids.  There was tenderness to palpation over the acromioclavicular (AC) joint and the anterior, posterior and lateral shoulder.  Muscle strength testing showed 2/5 strength with abduction and forward flexion and 3/5 strength with internal and external rotation; these measurements were not affected by pain and there was no instability.  Range of motion (ROM) testing showed abduction 0-130 degrees with pain beginning at 100 degrees.  Repetitive testing resulted in no decrease in function due to painful motion, weakness or incoordination.  The examiner diagnosed left shoulder hemiarthroplasty resurfacing and rotator cuff repair.

VA X-ray of the left shoulder in August 2011 showed partial left humeral head prosthesis and several screws in the left humeral head grossly unchanged since     the study in December 2008.  Also shown was possible migration of the superior humeral head close to the acromion, which could indicate thinning or chronic tear of the rotator cuff.  There was probable mild osteoarthritis in the glenohumeral joint and mild osteophyte at the AC joint.

Treatment records from Bahri Orthopedics in August 2012, and from Memorial Hospital of Jacksonville in September 2012, show the Veteran presented complaining of left shoulder pain and weakness and difficulty with overhead activities, not resolved with five previous surgeries.  The Veteran was characterized as being in mild-to-moderate distress due to left shoulder pain.  The Veteran was noted to have global atrophy of the deltoid musculature, especially anteriorly.  Strength testing was 3+/5 for supraspinatus and infraspinatus and 4/5 for 
subscapularis.  Active abduction was to 90 degrees (beginning of pain was not noted).  Stability testing showed multidirectional instability.  The clinical assessment was failed left shoulder resurfacing arthroplasty with subjective complaint of pain and functional limitation; and, recurrent rotator cuff tear involving the supraspinatus tendon of the left shoulder.   

In November 2012 the Veteran underwent left shoulder hemiarthroplasty (partial joint replacement) with concentric reaming of the glenoid at Memorial Hospital of Jacksonville; he also underwent concurrent removal of previous surgical implants and bicep tenodesis.  The RO assigned a temporary total evaluation (100 percent) from November 5, 2012 to March 1, 2013.

Post-surgical treatment notes from Bahri Orthopedic in January 2013 show improvement compared to pre-operative symptoms.  Inspection of the left shoulder showed moderate generalized tenderness and moderate atrophy in the mid-portion of the deltoid.  The clinical impression was osteoarthrosis of the shoulder and strain/sprain of the infraspinatus and supraspinatus.  

Post-surgical treatment notes from Heartland Rehabilitation Services during the period January-February 2013 show subjective problems of moderate difficulties with ADLs, moderate difficulty with overhead and reaching activities, moderate loss of function and moderate pain with lifting.  The Veteran reported no shoulder pain at rest but significant pain (7-8/10) with active ROM.  The discharge summary noted the Veteran's strength had improved during therapy and his rehabilitation potential appeared to be good.

Medical records in Virtual VA dated in February 2013 show the Veteran presented to the primary care clinic (PCC) complaining of shoulder pain currently 4/10 or higher (up from 3/10 in August 2012).  The Veteran stated he was nearly finished with his physical therapy regimen but it had not provided relief, and in fact he felt his condition had become progressively worse.  The Veteran stated that his pain interfered with general activity, mood, walking ability, normal work, relations with other people and enjoyment of life.  The Veteran asked for lidocaine ointment to address his left shoulder pain.  The clinician noted that multiple pain medications, including narcotics, had been attempted in the past with minimal success and prescribed the lidocaine ointment requested by the Veteran.

The Veteran's most recent VA examination was in March 2013, performed by a physician who reviewed the claims file.  The Veteran complained that since his last VA examination in March 2009 his left shoulder had become progressively worse in terms of both pain with use and limitation of ROM.  The Veteran also complained that his recent surgery had not resulted in any clinical improvement.  He denied flare-ups.  

ROM testing showed active abduction to 35 degrees with pain beginning at 30 degrees; passive abduction was to 95 degrees with pain at 80 degrees.  Repetitive motion testing caused no additional loss of ROM but did cause less movement than normal, weakened movement, pain on movement and atrophy of disuse.  The Veteran demonstrated pain and guarding of the shoulder.  Muscle strength of the left shoulder was 2/5 to abduction and 3/5 to flexion, compared to 5/5 for both movements in the right shoulder.  The shoulder was not ankylosed and there was no history of dislocation of the scapulohumeral joint.  Hawkins' test, empty-can test, external rotation/infraspinatus strength test and lift-off subscapularis test were all positive.  Crank apprehension test was negative but cross-body adduction test was positive.  The examiner noted there was visible atrophy of the left shoulder girdle anteriorly.

The examiner diagnosed recurrent left rotator cuff repair; status post hemiarthroplasties times two, and degenerative joint disease (DJD).  The examiner stated the Veteran's surgeries had resulted in pain, weakness, atrophy and decreased ROM, as well as surgical scars that were not clinically significant.         
 
In June 2013 the Veteran reported to the VA PCC that his shoulder pain was currently 0/10 at rest, but worse with movement.  In August 2013 the Veteran reported current pain level of 3/10.

The Veteran's most recent treatment record from Bahri Orthopedic, dated in August 2013, states the Veteran was unable to actively raise his arm higher than waist level despite having a good passive ROM arc.  Active abduction was to 30 degrees (passive to 150 degrees) and there was moderate atrophy in the mid-portion of the deltoid.  The clinical impression was that the Veteran was not likely to regain full function of the left shoulder due to the chronic irreparable rotator cuff tear.  Tendon transfer surgery was a possibility; otherwise, the Veteran would continue to have limited shoulder function affecting his ability to perform ADLs.

The Veteran testified before the Board in April 2014 that he cannot raise his left arm without active support from the right arm.  The left arm is essentially useless for activities above waist height; also, the arm is painful if twisted into the wrong position.  The Veteran demonstrated that he was able to lift the left arm to shoulder level when using the right arm to actively assist the movement, but he was unable  to lift the left arm more than half that distance alone.  The Veteran testified that physicians had informed him that his rotator cuff tendons are "nonexistent," which accounts for the lack of stabilization in the joint.  Surgeons had told him that tendon replacement surgery could be attempted, but there was only a 20 percent chance that such surgery would be successful.  He also complained that his most recent VA examination was cursory.

On review of the evidence above, the Board finds that during the period under review the Veteran's active abduction has been better than 25 degrees.  In March 2010 he had abduction to 100 degrees prior to onset of pain; in August 2012 he   had abduction to 90 degrees; in March 2013, the Veteran's abduction was to 30 degrees prior to onset of pain; and, in August 2013 active abduction again was to  30 degrees.  Thus, the evidence shows that the Veteran's ROM has been steadily deteriorating, but still does not approximate the criteria for rating higher than 20 percent under Diagnostic Code 5201.

However, when evaluating joint disabilities rated on the basis of limitation of motion, a higher rating may be considered in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated.  DeLuca,      8 Vet. App. 202.  In this case, the Veteran asserts limitation of function due to weakness, and such weakness is confirmed by medical evidence showing motor strength that has consistently been 2/5 for abduction and 3/5 for flexion.  The Board finds that this degree of weakness results in a disability picture that more closely approximates the next higher level of disability, in this case 30 percent.  This is the maximum rating for limitation of motion for the non-dominant extremity under Diagnostic Code 5201. 

The Board has considered whether any other applicable diagnostic codes may be more advantageous to the Veteran.  However, the shoulder joint is not ankylosed at the scapulohumeral articulation, nor is there loss of head of the humerus, nonunion of the humerus, or fibrous union of the humerus to support a higher rating under Diagnostic Code 5200 or 5202.  

In sum, the Board has found that the criteria for a rating of 30 percent, but not more, for the left shoulder disability are more nearly approximated during the period under review.  Accordingly, with resolution of the doubt in favor of the Veteran, the claim is granted to that extent.

      Other Rating Considerations

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, there must initially be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.      In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In regard to the depressive disorder, the schedular rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by       the evidence.  Also, the Board has considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  Mauerhan, 16 Vet. App. 436.  The Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is accordingly adequate.  Thun, 22 Vet. App. 111, 115.  Consequently, referral for extraschedular consideration is not warranted. 

In regard to the left shoulder disability, the Veteran's disability is manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks higher than waist level.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional   loss for musculoskeletal disabilities, the Board concludes that the schedular     rating criteria reasonably describe the Veteran's left shoulder disability picture as described in his testimony before the Board, his correspondence to VA and his statements to various medical examiners and providers.  In short, there is nothing exceptional or unusual about the Veteran's left shoulder disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

The Veteran's representative asserts extraschedular review is warranted for the left shoulder disability due to "frequent hospitalization" for shoulder surgery.  The Board disagrees.  The Veteran has had six surgeries on his left shoulder over time, but during the period under appellate review he has had two surgeries, one in October 2009 and another in November 2012.  The Board cannot find that two surgical procedures in the space of the three years constitute "frequent hospitalization."   

Finally, the United States Court of Appeals for Veterans Claims has held that a request for a total disability rating based in individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation; however, there must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the Veteran has not asserted, and the evidence of record does not suggest, that the service-connected depressive disorder and left shoulder disability on appeal render him unable to obtain or maintain gainful employment.  The Board accordingly finds that a claim for TDIU is not raised by the rating issues on appeal.



	(CONTINUED ON NEXT PAGE)




ORDER

The appeal for increased rating for service-connected chronic dorsal strain is dismissed.

A rating higher than 10 percent for depressive disorder is denied.

A rating of 30 percent for left shoulder disability is granted from February 1, 2010, subject to the requirements applicable to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


